Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 1 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000155
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 2 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000156
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 3 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000157
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 4 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000158
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 5 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000159
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 6 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000160
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 7 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000161
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 8 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000162
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 9 of 28




                                          Brown v. Cornell, 9:17-cv-1036   000163
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 10 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000164
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 11 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000165
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 12 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000166
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 13 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000167
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 14 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000168
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 15 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000169
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 16 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000170
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 17 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000171
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 18 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000172
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 19 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000173
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 20 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000174
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 21 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000175
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 22 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000176
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 23 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000177
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 24 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000178
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 25 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000179
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 26 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000180
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 27 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000181
Case 9:17-cv-01036-MAD-ATB Document 58-12 Filed 08/31/20 Page 28 of 28




                                           Brown v. Cornell, 9:17-cv-1036   000182
